El Juez Asociad© Señor De Jesús
emitió la opinión del tribunal.
Mientras Eugenia Medina Rivera prestaba servicios como ama de llaves del Porto Rico Sanatorium resbaló en las lo-*430setas de la cocina de dicho establecimiento y al caer se frac-turó el brazo izquierdo. Dicha empleada fué inmediatamente recluida en una clínica de esta ciudad por cuenta del asegu-rador, Fondo del Seguro del Estado. Al día siguiente de ser recluida se le ordenó trasladarse a su casa y continuar cu-rándose en el dispensario del Fondo del Seguro del Estado en Puerta de Tierra. Al trasladarse un día a dicho dispen-sario para ser curada, cumpliendo órdenes del médico para que fuese en dicho día, la empleada, sin tropezar con objeto alguno y sin explicarse la causa, perdió el equilibrio cayén-dose otra vez, y como consecuencia de la caída se fracturó el brazo derecho. El Administrador del Fondo del Seguro del Estado le negó compensación por el segundo accidente, fundándose en que éste no había ocurrido con ocasión de su empleo ni obedeciendo órdenes de su patrono ni del Admi-nistrador del Fondo del Estado. Recurrió la empleada para ante la Comisión Industrial de Puerto Rico y ésta revocó la resolución del Administrador y ordenó que en relación con dicho accidente se le pagase la compensación que para dicha fractura señala la ley. Solicitó reconsideración el Adminis-trador y le fué denegada. Interpuso entonces el presente recurso.
La cuestión se reduce a determinar si debe considerarse este segundo accidente como acaecido en el curso y como consecuencia de su empleo y por lo tanto con derecho a com-pensación.
Al suministrar el Fondo del Seguro del Estado asisten-cia médica a esta empleada en relación con el primer acci-dente, cumplía una obligación impuéstale por la Ley de Com-pensaciones a Obreros. Igualmente, al obedecer la empleada la orden del médico del Fondo del Seguro del Estado para que fuese a curarse el día del segundo accidente, también cumplía ella el deber que la sección 5 de dicha ley impone a todo obrero o empleado que ha sufrido un accidente, de so-meterse al tratamiento facultativo provisto por el Adminis-*431trador. A ese efecto la citada sección 5 en lo pertinente dice:
‘‘La negativa u oposición sin justa cansa, del obrero o empleado a someterse al examen médico o tratamiento facultativo provisto por el Administrador surtirá el efecto de privarlo de su derecho a recibir compensación de acuerdo con esta Ley o entablar o seguir procedi-miento de acuerdo con la misma para obtener tal compensación.”
De no haber obedecido la empleada la orden del faculta-tivo dejando de ir a curarse el día por él indicado, que fue el del accidente, hubiera incurrido ella en la sanción pres-crita en el precepto legal .que en lo pertinente acabamos de transcribir. • Es innegable que una persona a quien con mo-tivo de una fractura en un brazo se le inmoviliza dicha ex-tremidad, no puede guardar al andar el mismo grado de equilibrio que guardaría en condiciones normales. De ma-nera, pues, que ál dársele de alta en la clínica donde estaba recluida y ordenársele que fuese a recibir asistencia a un dispensario, para lo cual tenía dicha empleada que caminar desde su casa hasta el sitio donde debía curarse, se le im-puso un riesgo en beneficio del Administrado'!', quien se eco-nomizó los gastos que representaba la reclusión de la em-pleada en la clínica hasta su completo restablecimiento. En tales circunstancias es lógico concluir que este segundo acci-dente ocurrido mientras la empleada se dirigía a recibir cu-ración, caminando por una calle por donde siempre acostum-braba transitar, fué uno que surgió en y como consecuencia de su empleo.
El caso de Mason v. Alexandre, 113 A. 925, citado por el abogado de la empleada, nos da luz en la solución del pre-sente recurso. Se trataba en el citado caso de un obrero que había sufrido un accidente en el curso de su empleo y mien-tras se dirigía a la oficina del médico del asegurador para curarse, abandonó la vía pública por donde caminaba, por consejo de una hija suya, y se dirigió por un atrecho donde tenía que cruzar las vías de un ferrocarril. Mientras cru-*432zaba la vía fue arrollado por el tren y como consecuencia de ese segundo accidente, falleció. El Comisionado resolvió que el obrero había muerto con motivo de un accidente surgido en el curso y como consecuencia de su empleo y concedió com-pensación a sus dependientes. La Corte Suprema de Erro-res de Connecticut revocó la resolución del Comisionado. Resolvió aquel tribunal que al dirigirse el obrero a la oficina del médico para ser curado, con el consentimiento y aproba-ción de su patrono, estaba haciendo algo que era incidental a su empleo y en beneficio propio y de su patrono. Pero el obrero no fue por una vía pública sino por un atrecho por donde no aparecía del récord que hubiera tenido él la cos-tumbre de transitar. Fundándose la corte en que el obrero asumió un riesgo extraordinario al dirigirse, sin conocimiento o consentimiento de su patrono, por el sitio de peligro a la oficina del médico, revocó la resolución del Comisionado. Claramente se infiere de la opinión que si el obrero hubiera recibido la muerte con motivo de un accidente mientras fuese caminando por la vía pública por donde ordinariamente acos-tumbraba transitar u otra donde no hubiese el peliro extra-ordinario del atrecho que tomó, la resolución del Comisio-nado hubiese sido sostenida, pues el tribunal declaró que el dirigirse donde el médico a recibir curación era un incidente del empleo para beneficio propio y del patrono.
Véase además el caso de Montaner, Administrador, v. Comisión Industrial y Albadalejo, 57 D.P.R. 233, citado por la Comisión y por la representación de la empleada lesio-nada.
Entendiendo como entendemos que el dirigirse la em-pleada en este caso a recibir curación en obediencia a la or-den que le diera el médico del Fondo del Seguro del Estado constituía un incidente de su empleo, procede desestimar el recurso y confirmar la resolución recurrida.
Los Jueces Presidente Sr. Del Toro y Asociado Sr. Tra-vieso no intervinieron.